DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 3/16/2022 has been entered.  Claims 10-13, 16-20 have been amended and Claims 1-9, 14-15 have been cancelled.  Claims 10-13, 16-20 are currently pending in the application.  The amendment overcomes the interpretations under 35 U.S.C. 112(f) previously set forth in the Non-Final Office Action of 12/16/2021.

Response to Arguments
Applicant’s arguments, see pages 1-3, filed 3/16/2022, with respect to the rejection(s) of claim(s) 10, 19, 20 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims.
Regarding determining that the leakage of the enclosed space occurs by comparison to a threshold value and the basis for setting the threshold value, US 20200069152 A1 by Kasumi (hereinafter “Kasumi”) discloses an endoscope system including a controller 41 having a memory for storing pressure values and timing information detected by gas pressure sensor 42.  At the time of each measurement, the measured pressure value read from the gas pressure sensor 42 is compared to a predetermined pressure value detected at the time of manufacturing.  In the case when the measured gas pressure value is equal to or larger than the predetermined value, a leakage indicator is turned on by the controller 41.
Kasumi does not disclose a variable threshold value on the basis of elapsed time.  However, However, WO 2014072110 A1 by Pauker (hereinafter “Pauker”) discloses an endoscope for which a temperature and pressure test is performed to test for leakage.  As a heating element 3 causes the temperature to increase in the interior of the endoscope handle 1, the pressure sensor 5 detects the interior pressure at a series of time points.  The correlation between the pressure and temperature values at over the time of measurement is used to indicate whether a leak is present in the device.  Please see the rejection under 35 U.S.C. 103 below.
Applicant's arguments filed 3/16/2022 regarding the combination of Kasumi and Pauker have been fully considered but they are not persuasive.  Applicant argues that the combination differs from the claimed invention because the combination does not disclose detecting leakage that occurs unintentionally or specific ways in which the leakage can be detected rapidly (see pages 2-3 of Applicant’s Remarks).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the unexpected increase of internal temperature and the speed at which the leakage detection occurs) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Information Disclosure Statement
In the Non-Final Office Action of 12/16/2021, it was noted that the information disclosure statement filed 6/5/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Foreign Patent Document No. 2 has not been provided in English.  A copy of the corresponding document has been provided in English on the Supplemental IDS dated 2/17/2022.  Each IDS has been considered fully.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-12, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200069152 A1 by Kasumi (hereinafter “Kasumi”) in view of WO 2014072110 A1 by Pauker (hereinafter “Pauker”).
Regarding Claim 10, Kasumi discloses an endoscope system (endoscope system of Fig. 1) comprising: an endoscope including an enclosed space therein (wireless endoscope 1 with hermetically sealed endoscope body including insertion portion 11 and operating portion 21; [0023-26]; Fig. 2); and a processor (controller 41; [0033]; Fig. 3), wherein the endoscope comprises: a pressure sensor that detects pressure inside the enclosed space (gas pressure sensor 42; [0029]; Fig. 2); and a storage (memory of controller 41; [0033, 40]; Fig. 3) that stores a first pressure value (predetermined gas pressure applied during manufacturing and maintained; [0025]), which is detected by the pressure sensor at a first timing in a state where pressure is applied to or removed from the enclosed space with respect to atmospheric pressure, in association with first detection time information about the first pressure value (predetermined pressure value detected at the time of manufacturing; [0025, 40]), and 
the processor determines leakage of the enclosed space on the basis of the first pressure value and the first detection time information stored in the storage and a second pressure value that is detected by the pressure sensor at a second timing after the first timing (measured gas pressure value taken at the time of a control signal) and second detection time information about the second pressure value (comparison of the measured pressure value and timing to the initial values; [0038-40]; Fig. 3), determines that the leakage of the enclosed space occurs in a case where a difference between the first pressure value and the second pressure value is equal to or larger than a threshold value (at the time of measurement, controller 41 compares a measured gas pressure value to a predetermined pressure value.  If the gas pressure value is equal to or larger than the predetermined value, a leakage indicator is turned on by the controller 41; [0040-41]; Fig. 3).
Kasumi does not disclose a variable threshold value on the basis of elapsed time.  However, Pauker discloses an endoscope for which a temperature and pressure test is performed to test for leakage.  As a heating element 3 causes the temperature to increase in the interior of the endoscope handle 1, the pressure sensor 5 detects the interior pressure for evaluation.  In a case where the endoscope is not leaking, the pressure values should substantially match the temperature values as both measures increase over time, as shown in Fig. 2.  Thus, the temperature and pressure values at any given time do not have a significant difference as to indicate a leak in the endoscope.  Alternately, if the difference between the temperature and pressure values at successive time points increases as shown in Fig. 3, a leak is indicated ([0044-49]; Figs. 2-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Kasumi with the variable threshold disclosed by Pauker with the benefit of performing a rapid and simple endoscope leak test (Pauker [0013]).
Regarding Claim 11, Kasumi as modified by Pauker discloses the endoscope system according to claim 10, wherein the processor acquires the second pressure value that is detected by the pressure sensor at the second timing that is a timing when electric current is applied to the endoscope (electric power from battery 31 is supplied by power supply unit 46; [0034-37]; Fig. 3).
Regarding Claim 12, Kasumi as modified by Pauker discloses the endoscope system according to claim 10, wherein the second timing is the timing when electric current is applied to the endoscope from a main body of an endoscope device (power supply unit 46 in the endoscope body, which includes insertion portion 11 and operating portion 21; [0026, 31]; Figs. 2-3).
Regarding Claim 16, Kasumi as modified by Pauker discloses the endoscope system according to claim 10.  Kasumi further discloses wherein the processor is further configured to set the threshold value (measured gas pressure value must be equal to or larger than the predetermined value; [0040]).  
Kasumi does not disclose a variable threshold value on the basis of elapsed time.  However, Pauker discloses the variable threshold value based on the temperature and pressure measurement method as described above.  In the case that the endoscope is not leaking, the difference between the measured temperature and pressure values decreases over time, as shown in Fig. 2.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Kasumi with the variable threshold disclosed by Pauker with the benefit of performing a rapid and simple endoscope leak test (Pauker [0013]).
Regarding Claim 17, Kasumi as modified by Pauker discloses the endoscope system according to claim 10, wherein the processor is provided in the endoscope (controller 41 in endoscope 1; [0033]; Fig. 3).
Regarding Claim 18, Kasumi as modified by Pauker discloses the endoscope system according to claim 10, wherein the processor is provided in a main body of an endoscope device that is connected to the endoscope (controller 41 in the endoscope body, which includes insertion portion 11 and operating portion 21; [0026]; Figs. 2-3).
Regarding Claim 19, Kasumi as discloses a method of determining leakage of an endoscope (wireless endoscope 1; [0023]; Fig. 1) including a pressure sensor that detects pressure inside an enclosed space (gas pressure sensor 42; [0029]; Fig. 2) and a storage (memory of controller 41; [0033, 40]; Fig. 3) that stores a first pressure value (predetermined gas pressure applied during manufacturing and maintained; [0025]), which is detected by the pressure sensor at a first timing in a state where pressure is applied to or removed from the enclosed space with respect to atmospheric pressure, in association with first detection time information about the first pressure value (predetermined pressure value detected at the time of manufacturing; [0025, 40]), the method comprising: determining leakage of the enclosed space on the basis of the first pressure value, the first detection time information stored in the storage, a second pressure value that is detected by the pressure sensor at a second timing after the first timing (measured gas pressure value taken at the time of a control signal), and second detection time information about the second pressure value (comparison of the measured pressure value and timing to the initial values; [0038-40]; Fig. 3), and determining that the leakage of the enclosed space occurs in a case where a difference between the first pressure value and the second pressure value is equal to or larger than a threshold value (at the time of measurement, controller 41 compares a measured gas pressure value to a predetermined pressure value.  If the gas pressure value is equal to or larger than the predetermined value, a leakage indicator is turned on by the controller 41; [0040-41]; Fig. 3).
Kasumi does not disclose a variable threshold value on the basis of elapsed time.  However, Pauker discloses an endoscope for which a temperature and pressure test is performed to test for leakage.  As a heating element 3 causes the temperature to increase in the interior of the endoscope handle 1, the pressure sensor 5 detects the interior pressure for evaluation.  In a case where the endoscope is not leaking, the pressure values should substantially match the temperature values as both measures increase over time, as shown in Fig. 2.  Thus, the temperature and pressure values at any given time do not have a significant difference as to indicate a leak in the endoscope.  Alternately, if the difference between the temperature and pressure values at successive time points increases as shown in Fig. 3, a leak is indicated ([0044-49]; Figs. 2-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Kasumi with the variable threshold disclosed by Pauker with the benefit of performing a rapid and simple endoscope leak test (Pauker [0013]).
Regarding Claim 20, Kasumi discloses a non-transitory computer readable recording medium storing a leakage determination program (controller 41 acquires measured gas pressure and determines if the value is equal to or larger than a predetermined value; [0040]; Fig. 3) for an endoscope (wireless endoscope 1; [0023]; Fig. 1) including a pressure sensor that detects pressure inside an enclosed space (gas pressure sensor 42; [0029]; Fig. 2) and a storage (memory of controller 41; [0033, 40]; Fig. 3) that stores a first pressure value (predetermined gas pressure applied during manufacturing and maintained; [0025]), which is detected by the pressure sensor at a first timing in a state where pressure is applied to or removed from the enclosed space with respect to atmospheric pressure, in association with first detection time information about the first pressure value (predetermined pressure value detected at the time of manufacturing; [0025, 40]), the leakage determination program causing a computer to perform: a step of determining leakage of the enclosed space on the basis of the first pressure value, the first detection time information, a second pressure value that is detected by the pressure sensor at a second timing after the first timing, and second detection time information about the second pressure value (comparison of the measured pressure value and timing to the initial values in controller 41; [0038-40]; Fig. 3), and a step of determining that the leakage of the enclosed space occurs in a case where a difference between the first pressure value and the second pressure value is equal to or larger than a threshold value (at the time of measurement, controller 41 compares a measured gas pressure value to a predetermined pressure value.  If the gas pressure value is equal to or larger than the predetermined value, a leakage indicator is turned on by the controller 41; [0040-41]; Fig. 3). 
Kasumi does not disclose a variable threshold value on the basis of elapsed time.  However, Pauker discloses an endoscope for which a temperature and pressure test is performed to test for leakage.  As a heating element 3 causes the temperature to increase in the interior of the endoscope handle 1, the pressure sensor 5 detects the interior pressure for evaluation.  In a case where the endoscope is not leaking, the pressure values should substantially match the temperature values as both measures increase over time, as shown in Fig. 2.  Thus, the temperature and pressure values at any given time do not have a significant difference as to indicate a leak in the endoscope.  Alternately, if the difference between the temperature and pressure values at successive time points increases as shown in Fig. 3, a leak is indicated ([0044-49]; Figs. 2-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Kasumi with the variable threshold disclosed by Pauker with the benefit of performing a rapid and simple endoscope leak test (Pauker [0013]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kasumi in view of Pauker as applied to claim 10, and further in view of U.S. 6,412,334 B1 by Kral et al. (hereinafter “Kral”).
Regarding Claim 13, Kasumi as modified by Pauker discloses the endoscope system according to claim 10.  Kasumi does not disclose a temperature sensor or a first detected temperature.  However, Kral discloses a leak detection system including a temperature sensor 54 which detects temperature in an internal passage of an endoscope (Col 3, lines 60-64).  At a first time t1, a read phase begins in which temperature and pressure readings are made at time intervals (Col 5, lines 55-66).  The temperature and pressure signals are received by a control system 80 which controls valves in the device to test for leaks (Col 4, lines 14-18; Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Kasumi with the temperature sensor disclosed by Kral with the benefit of utilizing temperature and pressure measurements to test for leakage as temperature changes over time (Kral Col 4, lines 22-29).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200000329 A1
US 20050056081 A1

	
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795